Tilson, Judge:
This appeal has been submitted for decision upon a stipulation to the effect that 227 shillings, less 3% per centum discount, plus packing, per dozen squares represents the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of England, in the usual wholesale quantities and in the ordinary course of trade, for home consumption, and that there was no higher export value for the same.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable foreign value of the merchandise covered by this appeal to be 227 shillings per dozen squares, less 3% per centum discount, plus packing.
Judgment will be rendered accordingly.